      Case
      Case 2:20-cv-01639-APG-BNW
           2:20-cv-01639-APG-BNW Document
                                 Document 7
                                          6 Filed
                                            Filed 09/11/20
                                                  09/11/20 Page
                                                           Page 1
                                                                1 of
                                                                  of 4
                                                                     4




 1 MARILYN FINE, ESQ.
   Nevada Bar No. 5949
 2 E-mail: mfine@nevadafirm.com
   HOLLEY DRIGGS
 3 400 South Fourth Street, Third Floor
   Las Vegas, Nevada 89101
 4 Telephone: 702/791-0308
   Facsimile: 702/791-1912
 5
   Attorneys for Plaintiff
 6 EQUITY TITLE, LLC,
   doing business as
 7 EQUITY TITLE OF NEVADA,
 8
 9                                UNITED STATES DISTRICT COURT

10                                       DISTRICT OF NEVADA

11
12 EQUITY TITLE, LLC, doing business as                 CASE NO. 2:20-cv-01639-APG-BNW
     EQUITY TITLE OF NEVADA,
13
                    Plaintiff,                          NOTICE OF EMERGENCY MOTION
14                                                      AND EMERGENCY MOTION FOR
            vs.                                         EXPEDITED DISCOVERY;
15                                                      MEMORANDUM IN SUPPORT;
                                                        [PROPOSED] ORDER THEREON
16 PROFYT ADDYCT, LLC, and STEVEN
   GAZLAY, an individual, and DOES 1 through
17 10 inclusive,
18                  Defendants.

19
20          PLEASE TAKE NOTICE that Plaintiff EQUITY TITLE, LLC, doing business as EQUITY

21 TITLE OF NEVADA (“Plaintiff”), will and hereby does move on an emergency basis, as soon as
22 this matter can be heard, for a court order granting Plaintiff expedited discovery by Rule 45
23 subpoena to non-party Bank of America, N.A. (“BofA”). This emergency motion is made pursuant
24 to Local Rules 7-2 and 7-4, and is based upon the following Memorandum in support, the
25 Declarations of Plaintiff and Plaintiff’s counsel filed in support of this Motion, the Complaint of the
26 ///
27 ///
28 ///

           MOTION FOR EXPEDITED DISCOVERY; MEMORANDUM IN SUPPORT; [PROPOSED] ORDER
     Case
     Case 2:20-cv-01639-APG-BNW
          2:20-cv-01639-APG-BNW Document
                                Document 7
                                         6 Filed
                                           Filed 09/11/20
                                                 09/11/20 Page
                                                          Page 2
                                                               2 of
                                                                 of 4
                                                                    4




1 Plaintiff, all of the filings, records and proceedings herein, and Rule 30 of the Federal Rules of Civil
2 Procedure.
3          Dated this 11th day of September.

4
5                                                 HOLLEY DRIGGS

6                                                 /s/ Marilyn Fine
                                                  MARILYN FINE, ESQ.
7                                                 Nevada Bar No. 5949
8                                                 400 South Fourth Street, Third Floor
                                                  Las Vegas, Nevada 89101
9
                                                  Attorneys for Plaintiff Equity Title, LLC.
10                                                doing business as Equity Title of Nevada
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                            2                       Case No. 2:20-cv-01639
         MOTION FOR EXPEDITED DISCOVERY; MEMORANDUM IN SUPPORT; [PROPOSED] ORDER
      Case
      Case 2:20-cv-01639-APG-BNW
           2:20-cv-01639-APG-BNW Document
                                 Document 7
                                          6 Filed
                                            Filed 09/11/20
                                                  09/11/20 Page
                                                           Page 3
                                                                3 of
                                                                  of 4
                                                                     4




 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2          As set forth in the Complaint and the Declarations in support of this Motion, Defendants

 3 Steven Gazlay (“Gazlay”), and his purported Limited Liability Company Profyt Addyct, LLC, have
 4 committed title fraud and wire fraud in addition to violating the Racketeering Influenced Corrupt
 5 Organizations Act, 18 U.S.C. § 1961 et seq. (“RICO”).
 6          At the end of last month Gazlay presented falsified corporate records to Plaintiff, a title and

 7 escrow company, and a lender, purporting to own residential real property located in Las Vegas,
 8 and thereby causing a fraudulent wire transfer in the amount of $707,375.75 to the BofA account
 9 ending in 8373; an account which Gazlay controls. While attempts to seize the fraudulent loan
10 proceeds have been made by the Las Vegas Metropolitan Police Department’s Financial Crimes
11 Division, (Incident Number LLV20090002464), Gazlay has already accessed and attempted to
12 further transfer and conceal from recovery significant portions of the loan proceeds.
13          Because Rule 45 subpoenas are subject to the same scheduling orders as other forms of

14 discovery, see Marvin Lumber & Cedar Co. v. PPG Industries, Inc., 177 F.R.D. 443, (D.Minn.
15 1997), through this Emergency Motion for Expedited Discovery, Plaintiff seeks leave to
16 immediately issue a Rule 45 subpoena upon BofA to obtain information related to the receipt and
17 further withdrawal or transfer of the loan proceeds, for the purpose of tracing and ultimately seeking
18 to recover said funds. The court may authorize discovery before the Rule 26(f) meeting for “good
19 cause,” where the need for early and limited discovery outweighs any possible prejudice to the party
20 from whom discovery is sought. Semitool, Inc. v. Tokyo Electron America, Inc. 208 F.R.D. 273,
21 276 (N.D. Cal. 2002).
22          “Good cause” exists here in that Plaintiff must first learn where Gazlay has transferred the

23 loan proceeds before Plaintiff can seek injunctive relief related to the location of the transferred
24 funds. Here the funds themselves are evidence and may be consumed or destroyed by Gazlay before
25 a temporary restraining order or preliminary injunction may be sought.
26 ///
27 ///
28 ///
                                              3                       Case No. 2:20-cv-01639
           MOTION FOR EXPEDITED DISCOVERY; MEMORANDUM IN SUPPORT; [PROPOSED] ORDER
     Case
     Case 2:20-cv-01639-APG-BNW
          2:20-cv-01639-APG-BNW Document
                                Document 7
                                         6 Filed
                                           Filed 09/11/20
                                                 09/11/20 Page
                                                          Page 4
                                                               4 of
                                                                 of 4
                                                                    4




 1          This is a specific and limited discovery request where there is no alternative means of

 2 obtaining the information, and the adverse party, here the perpetrator of the fraud, has no compelling
 3 privacy interest in the information.
 4          Dated this 11th day of September.

 5                                                HOLLEY DRIGGS

 6                                                /s/ Marilyn Fine
                                                  MARILYN FINE, ESQ.
 7                                                Nevada Bar No. 5949
 8                                                400 South Fourth Street, Third Floor
                                                  Las Vegas, Nevada 89101
 9
                                                  Attorneys for Plaintiff Equity Title, LLC.
10                                                doing business as Equity Title of Nevada
11
12                                        [PROPOSED] ORDER
13          Having considered the foregoing emergency motion and the matters stated therein, IT IS
14 HEREBY ORDERED that Plaintiff be permitted to issue a Rule 45 subpoena to Bank of America,
15 N.A., pertaining to the account number ending in 8373. The Court finds that there is good
                                                             cause to grant the motion.
16
            Dated this ___
                       11 day of September.
17
18        IT IS SO ORDERED                                U.S. District Court Judge
19
          DATED: September 11, 2020
20
21
22
          __________________________________________________
23        BRENDA WEKSLER
24        UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                             4                       Case No. 2:20-cv-01639
          MOTION FOR EXPEDITED DISCOVERY; MEMORANDUM IN SUPPORT; [PROPOSED] ORDER
